                Case 20-19844-AJC         Doc 15     Filed 10/30/20       Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


IN RE:

         EDELMIS O NAZCO VERA                                     CASE NO. 20-19844-AJC
                                                                  CHAPTER 7

                Debtor.


                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


         Please take notice that the firm of EVANS PETREE PC will represent the interests of TD

Auto Finance, LLC (“TDAF”) in the above-captioned case.

         The undersigned requests that the name shown below be placed on the mailing matrix and

that all notices in this matter be served upon counsel for TDAF, as follows:

          Bertis A. Echols, III, Esq.
          EVANS PETREE PC
          1715 Aaron Brenner Drive, Suite 800
          Memphis, TN 38120

                                                     /s/ Bertis A. Echols, III
                                                     Bertis A. Echols, III (0063387)
                                                     EVANS PETREE PC
                                                     Attorneys for TDAF
                                                     1715 Aaron Brenner Drive, Suite 800
                                                     Memphis, TN 38120
                                                     (901) 525-6781 telephone
                                                     (901) 248-6854 fax
                                                     bechols@evanspetree.com
